Opinion by
Orlady, P. J.,
The accounts between these parties required careful examination of many items, and to fairly understand the affidavit of defense, the copy of the book accounts is necessary. It is vague and indefinite, and while the defendant challenges the accuracy of the accounts as kept by the plaintiff, and avers that she is unable to set forth a statement of the true account between her and the defendant, she does not allege that she had made any request for an examination of the original account, but avers in a lumping item that, there is due her the sum of $16 on settlement. As stated by the appellant, “the various ramifications of the case, by reason of the conflicting statements of the affidavits of defense, both plaintiff and defendant found it exceptionally difficult to comply with the law as to pleadings.” This makes it the more necessary for this court to have before it a copy of the book entries attached to the amended statement of claim, which the appellant has not printed. They were examined by the court below, and it was held that the affidavit of defense was not sufficient. The defense was a set-off, and in order to be of any avail must be stated with precision and exactness as to the amount when the facts are within the defendant’s knowledge: Close v. Hancock, 3 Pa. Superior Ct. 210; Leas v. Hafer, 39 Pa. Superior Ct. 160. If the defendant thinks the statement or copy filed is deficient or that it is necessary for her to examine the books and records in the possession of the plaintiff, the court on proper application, will delay action until a full examination may be made, but in this case the defendant decided the question for herself, without going into particulars as to amount or dates, and the *214court vas right iu holding the affidavit was insufficient. The motion to quash for noncompliance with our rules must be sustained.
The appeal is quashed.